COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-06-224-CR
                                                

 
MICHAEL GREGORY DUTTERER                                             APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
         FROM COUNTY CRIMINAL COURT
NO. 1 OF DENTON COUNTY
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We
have considered AAppellant=s
Withdrawal Of Notice Of Appeal And Unopposed Motion For Voluntary Dismissal Of
Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See id.; Tex. R. App. P.
43.2(f).                                                                                                                                                       PER
CURIAM
 
PANEL D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)




 
DELIVERED: September 14, 2006                                                   




[1]See Tex. R. App. P. 47.4.